The plaintiffs’ petition for certification for appeal from the Appellate Court, 16 Conn. App. 213, is granted, limited to the following issue:
“When a city charter provision directs the city’s park commission to provide for the care and control of all trees within the limits of public roads, can a municipality be held liable in negligence where an automobile is struck by a falling tree located within the limits of the roadway?”
Paul J. Pacifico, in support of the petition.
James V. Minor, assistant corporation counsel, in opposition. ,
Decided October 26, 1988